DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made to the amendment received 7/12/2022.
Claims 1, 5-9, 11-13, and 15-24 have been amended. Claim 2-4, 10 and 14 have been cancelled. Claims 1, 5-9, 11-13, 15-24 are pending and addressed below. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 7-8, 17-18, and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eggers (U.S. PGPub. No. 20040087939) in view of Zimmer (U.S. PGPub. No. 20040151745).
Regarding claim 1, Eggers teaches:
An article comprising:(a) an electrosurgical cutting blade comprising a metal electrode having a coefficient of thermal expansion, and (Para. 0069; electrodes read as functional equivalent of blades since they are capable of cutting)
(b) a vitreous enamel coating on at least a portion of the metal electrode, (Para. 0069; electrically insulative matrix)
The vitreous enamel coating comprising a glass-ceramic composition… (Para. 0069)
Eggers teaches using a tungsten as an electrode material, which has a thermal expansion of 4.4 micrometers/K. Eggers further teaches a thermal expansion of borosilicate at 3 micrometers/K. 30% of the thermal expansion of tungsten is 3.1 micrometers/K which is similar to the claimed +30%. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the coating so the coefficient of thermal expansion is within less than +30% of the metal electrode coefficient of thermal expansion, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
Eggers does not explicitly disclose the glass-ceramic composition having a crystalline phase. In related glass coating art, Zimmer teaches the glass-ceramic composition has a crystalline phase (Para. 0024). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Eggers based on the teachings of Zimmer to incorporate a crystalline phase in order provide higher mechanical strength (Zimmer, Para. 0024).
Regarding claim 5, the Eggers/Zimmer combination teaches:
The article of claim 1, (described above)
wherein the vitreous enamel has a dielectric strength of at least 20,000 volts/mm according to ASTM D149-09. (Eggers, Para. 0069; borosilicate has a dielectric strength of 30,000 volts/mm)
Regarding claim 7, the Eggers/Zimmer combination teaches:
The article of claim 1, (described above)
wherein the vitreous enamel has a softening temperature of at least 500 °C. (Eggers, Para. 0069; borosilicate has a softening temperature of over 800 degrees)
Regarding claim 8, the Eggers/Zimmer combination teaches:
The article of claim 1, (described above)
wherein the vitreous enamel has a softening temperature of at least 700 °C. (Eggers, Para. 0069; borosilicate has a softening temperature of over 800 degrees)
Regarding claim 17, the Eggers/Zimmer combination teaches:
The article of claim 1, (described above)
wherein the vitreous enamel has a coefficient of thermal expansion of about 10 x 10-6/°C to about 12 x 10-6/C according to ASTM E228. (Eggers, Para. 0069; alumina has a thermal expansion coefficient of about 12 x 10-6/C)
Regarding claim 18, the Eggers/Zimmer combination teaches:
The article of claim 1, (described above)
wherein the metal electrode is titanium, tantalum, molybdenum, tungsten, stainless steel, or an alloy thereof. (Eggers, Para. 0069)
Regarding claim 22, the Eggers/Zimmer combination teaches:
The article of claim 1, (described above)
wherein the vitreous enamel coating has a coefficient of thermal expansion less than the metal electrode coefficient of thermal expansion. (Eggers, Para. 0069; borosilicate has a thermal expansion less than titanium)
Regarding claim 23, the Eggers/Zimmer combination teaches:
The article of claim 1, (described above)
further comprising an insulated handle attached to the electrosurgical cutting blade and housing at least one conductor that can connect the metal electrode to a radiofrequency energy power supply. (Eggers, Para. 0048, 0067, 0080)

Claims 9, 11, 13, 15-16, 19-21, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Eggers/Zimmer combination in view of Nageno (U.S. PGPub. No. 20100009203).
Regarding claim 9, the Eggers/Zimmer combination teaches the article of claim 1 (described above). The Eggers/Zimmer combination does not explicitly disclose an amorphous glass composition. In related glass coating art, Nageno teaches wherein the vitreous enamel is an amorphous glass composition (Para. 0028).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Eggers/Zimmer combination based on the teachings of Nageno to incorporate an amorphous glass composition as the coating in order to prevent cracks in the insulation layer (Nageno, Para. 0028). 
Regarding claim 11, the Eggers/Zimmer/Nageno combination teaches:
The article of claim 1, (described above)
wherein the crystalline phase comprises Ca2ZnSi2O7 or Sr2SiO4. (Nageno, Para. 0090)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Eggers/Zimmer combination based on the teachings of Nageno to incorporate the crystalline phase with Ca2ZnSi2O7 or Sr2SiO4 in order to react with B2O3 during the formation of the insulation layer (Nageno, Para. 0082, 0090).
Regarding claim 13, the Eggers/Zimmer/Nageno combination teaches:
The article of claim 1, (described above)
wherein the vitreous enamel is formed from a glass frit comprising SiO2, B203, Al203, and optionally one or more of SrO, BaO, CaO, MgO, ZnO, Na2O, K20 or a combination thereof. (Nageno, Para. 0029)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Eggers/Zimmer combination based on the teachings of Nageno to incorporate a glass composition of these elements in order to provide a forming network (Nageno, Para. 0030), increase flowability of glass (Nageno, Para. 0031), enhance durability (Nageno, Para. 0034) and reduce glass transition temperature (Nageno, Para. 0025).
Regarding claim 15, the Eggers/Zimmer combination teaches the article of claim 1 (described above). Nageno teaches the thickness of the substrate being 120 um and using a mix of various compounds. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a thickness of 75-100 um, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
Regarding claim 16, the Eggers/Zimmer/Nageno combination teaches:
The article of claim 1, (described above)
herein the vitreous enamel has a coefficient of thermal expansion of about 6 x 10-6/°C to about 16 x 10-6/°C according to ASTM E228. (Nageno, Para. 0018)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the specified coefficient of thermal expansions, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
Regarding claim 19, the Eggers/Zimmer/Nageno combination teaches:
The article of claim 1, (described above)
wherein the metal electrode has a coefficient of thermal expansion of about 10 x 10-6/°C to about 12 x 10-6/°C according to ASTM E228. (Nageno, Para. 0018)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the specified coefficient of thermal expansion, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
Regarding claim 20, the Eggers/Zimmer/Nageno combination teaches:
The article of claim 1, (described above)
wherein the vitreous enamel coating has a coefficient of thermal expansion within +/- 20% of the metal electrode coefficient of thermal expansion. (Nageno, Para. 0018)
Eggers teaches titanium metal electrodes (Para. 0069) with a thermal expansion coefficient of 8.5 x 10-6/C. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a material with coefficient of thermal expansion within 20%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
Regarding claim 21, the Eggers/Zimmer/Nageno combination teaches:
The article of claim 1, (described above)
wherein the vitreous enamel coating has a coefficient of thermal expansion within +10% of the metal electrode coefficient of thermal expansion. (Nageno, Para. 0018)
Eggers teaches titanium metal electrodes (Para. 0069) with a thermal expansion coefficient of 8.5 x 10-6/C. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a material with coefficient of thermal expansion within 20%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
Regarding claim 24, the Eggers/Zimmer/Nageno combination teaches:
The article of claim 1, (described above)
wherein the vitreous enamel is formed from a glass frit comprising, as molar percentages: SiO2 30-50%, B203 0.5- 15%, A1203 0.5-10%, SrO 5-30%, CaO 5-30%, and ZnO 0.5-20%.  (Nageno, Table 1)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Eggers/Zimmer combination based on the teachings of Nageno to incorporate a glass composition of these elements in order to provide a forming network (Nageno, Para. 0030), increase flowability of glass (Nageno, Para. 0031), enhance durability (Nageno, Para. 0034) and reduce glass transition temperature (Nageno, Para. 0025). Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the recited molar percentages, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 

Claims 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Eggers/Zimmer combination in view of Maloney (U.S. PGPub. No. 20160225966).
Regarding claim 6, the Eggers/Zimmer combination teaches the article of claim 1 (described above). Eggers does not explicitly disclose the blade width reduction test. In related glass-ceramic substrate art, Maloney teaches using aluminoborosilicate as a coating (Para. 0101), which is the same material disclosed in the instant invention. Thus, one of ordinary skill in the art would recognize that the same material on the cutting blade would exhibit a percent blade width reduction no lower than -12%. it would have been obvious to one of ordinary skill in the art before the effective filing date to have replaced the borosilicate material of the Eggers/Zimmer combination with the aluminoborosilicate glass frit of Maloney in order to provide the same predictable results of insulating parts of the blade. 
Regarding claim 12, the Eggers/Zimmer combination teaches the article of claim 1 (described above). Eggers does not explicitly disclose the aluminoborosilicate material. In related glass-ceramic substrate art, Maloney teaches wherein the vitreous enamel comprises a boroaluminosilicate glass. (Para. 0101). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have replaced the borosilicate material of the Eggers/Zimmer combination with the aluminoborosilicate glass frit of Maloney in order to provide the same predictable results of insulating parts of the blade. 
Response to Arguments
Applicant’s arguments, see page 8, filed 7/2/2022, with respect to the drawings have been fully considered and are persuasive.  The objection of 4/27/2022 has been withdrawn. 
Applicant’s arguments, see page 8, filed 7/12/2022, with respect to the claims have been fully considered and are persuasive.  The objection of 4/27/2022 has been withdrawn. 
Applicant’s arguments, see pages 8-9, filed 7/12/2022, with respect to the claims have been fully considered and are persuasive.  The 112(b) rejection of 4/27/2022 has been withdrawn. 
Applicant’s arguments with respect to the claims, see page 9, have been considered but are moot because the amendments have necessitated new grounds of rejection. Specifically, applicant’s argument of the limitations that art not taught by Eggers are moot in view of the new rejections under Eggers in view of Zimmer. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. PGPub. No. 20030129329 and U.S. Patent No. 6569510 both teach relevant thermal materials. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNABETH ELIESSE RODRIGUEZ whose telephone number is (571)272-8662. The examiner can normally be reached M-Th 7a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.E.R./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794